Citation Nr: 0948514	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  02-17 698A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board denied the appellant's claim in a decision dated in 
August 2005.  He thereafter appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in August 2009, the Court noted 
that the Veteran had died in October 2007; because of the 
Veteran's death, and because the Court had not received any 
request by another party to be substituted for the appellant, 
the Court vacated the Board's August 2005 decision.  


FINDING OF FACT

On September 22, 2009, the Board was notified via the Court's 
Order that the appellant died in October 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of his 
appeal to the Court.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits was vacated by the Court 
by virtue of the death of the appellant and must be dismissed 
by the Board for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, because the Board's earlier 
decision has been vacated by the Court, the Board intimates 
no opinion as to the merits of any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2009).  


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


